                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

WILLIE BULLINS                                                                       PETITIONER

V.                                                                     NO. 4:19-CV-3-DMB-DAS

PHIL BRYANT, et al.                                                               RESPONDENTS


                                              ORDER

       On or about December 20, 2018, Willie Bullins filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 in the United States District Court for the Northern District of

Mississippi. Doc. #1. Bullins’ petition challenges his convictions in the Circuit Court of Coahoma

County, Mississippi, for two counts of murder and one count of aggravated assault. Id. at 1.

       The Antiterrorism and Effective Death Penalty Act requires that before a second or

successive petition is filed in the district court, “the applicant shall move in the appropriate court

of appeals for an order authorizing the district court to consider the application.” 28 U.S.C. §

2244(b)(3)(A). Section “2244(b)(3)(A) acts as a jurisdictional bar to the district court’s asserting

jurisdiction over any successive habeas petition until [the Fifth Circuit] has granted the petitioner

permission to file one.” Crone v. Cockrell, 324 F.3d 833, 836 (5th Cir. 2003). While “a district

court may dispose of applications lacking authorization through dismissal” for lack of jurisdiction,

it may, pursuant to 28 U.S.C. § 1631, transfer such a petition to the Fifth Circuit, the court with

jurisdiction over the action, “upon a finding that the petition is successive.” United States v.

Fulton, 780 F.3d 683, 686 (5th Cir. 2015).

       Bullins has filed at least one unsuccessful § 2254 petition challenging the same convictions

he challenges here. See Bullins v. Booker, 247 F.3d 241 (5th Cir. 2001) (unpublished table
decision). 1 However, Bullins has not obtained an order of authorization to pursue this successive

petition. In the interest of justice and judicial economy:

           1.       The Clerk of the Court shall TRANSFER this petition and the entire record of this

case to the Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) & (b)(3)(c), and

28 U.S.C. § 1631.

           2.       The pending motion to dismiss [12] is DENIED without prejudice and the related

motion for extension [14] is DENIED as moot.

           3.       This case is CLOSED.

           SO ORDERED, this 7th day of January, 2020.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




1
    See also Bullins v. Booker, No. 2:98-cv-98 (N.D. Miss.).
                                                            2
